UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6295


ALPHONSO HAYNESWORTH,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF MENTAL HEALTH, SVPTP;
KIMBERLY POHOLCHUK; CYNTHIA HELFF; HOLLY SCATURO; VERSIE
BELLAMY,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Cameron McGowan Currie, Senior District Judge. (2:16-cv-03623-CMC)


Submitted: July 26, 2018                                          Decided: July 31, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alphonso Haynesworth, Appellant Pro Se. Melissa Jill Arnold, Daniel Roy Settana, Jr.,
MCKAY LAW FIRM, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Alphonso Haynesworth appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Haynesworth v. S.C.

Dep’t of Mental Health, No. 2:16-cv-03623-CMC (D.S.C. Mar. 15, 2018). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2